

116 HR 6893 IH: Making Opportunities a Reality for Entrepreneurs Paycheck Protection Program
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6893IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mrs. Beatty (for herself and Mr. Green of Texas) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the CARES Act and the Small Business Act to make certain adjustments to the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the Making Opportunities a Reality for Entrepreneurs Paycheck Protection Program or the More PPP Act. 2.Amendments to paycheck protection program(a)Increased authority for commitments and appropriations for paycheck protection program(1)The CARES Act (Public Law 116–136) is amended in section 1102(b)(1) by striking $349,000,000,000 and inserting 909,000,000,000.(2)In addition to amounts otherwise made available by any other Act (including section 1107(a)(1) of the CARES Act (Public Law 116–136)) for such purpose, there is appropriated for an additional amount under the heading Small Business Administration—Business Loans Program Account, CARES Act for the cost of guaranteed loans as authorized under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), $571,335,000,000, to remain available until September 30, 2021.(b)Set aside for smallest businessesSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following:(T)Set-aside for smallest businesses, nonprofit organizations, sole proprietors, independent contractors, and self-employed individuals(i)In generalIn making loan guarantees under this paragraph after the date of enactment of this clause, the Administrator shall guarantee not less than $200,000,000,000 in loans made to—(I)business concerns with 25 or fewer employees;(II)nonprofit organizations with 25 or fewer employees;(III)sole proprietors;(IV)independent contractors; and(V)self-employed individuals.(ii)EmployeeFor the purposes of clause (i), the term employee includes individuals employed on a full-time, part-time, or other basis..(c)Clarify eligible companiesSection 7(a)(36)(D) of the Small Business Act (16 U.S.C. 636(a)(36)) is amended by adding at the end the following:(vii)Ineligible businessAny business that is an issuer as such term is defined in section 2 of the Securities Act of 1933 (15 U.S.C. 77b) shall not be considered an eligible recipient under this program..(d)Additional borrower certificationSection 7(a)(36)(G)(i) of the Small Business Act (15 U.S.C. 636(a)(36)(G)(i)) is amended—(1)in subclause (III), by striking and at the end;(2)in subclause (IV), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(V)that the eligible recipient experienced 20 percent or more in reduced revenue, as determined by the Administrator..(e)Lender prohibitionSection 7(a)(36)(F)(ii) of the Small Business Act (15 U.S.C. 636(a)(36)(F)(ii)) is amended by adding at the end the following:(III)ProhibitionsIt shall be unlawful for any lender to—(aa)discriminate against any eligible recipient, with respect to any aspect of a credit transaction on the basis of race, color, religion, national origin, sex, marital status, or age (provided the applicant has the capacity to contract); or(bb)give preferential treatment to any eligible recipient as defined by the Administrator..(f)Data collectionSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following:(U)Not later than 1 month after the date of enactment of this subparagraph, the Administrator shall submit to the appropriate Committees of Congress a report concerning the demographic data of loan recipients under this section, including—(i)race;(ii)gender; and(iii)ethnicity..